UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-33491 Green Energy Management Services Holdings, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-2873882 (I.R.S. Employer Identification No.) 2251 Drusilla Lane, Suite B Baton Rouge, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (225) 364-2813 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £orNo S Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £orNo S Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SorNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§223.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes SorNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting company S (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £orNoS The aggregate market value of the voting stock held by non-affiliates of the registrant, computed by reference to the closing price as of the last business day of the registrants most recently completed second fiscal quarter ended June 30, 2012, was approximately $2.74 million.For the sole purpose of making this calculation, the term “non-affiliate” has been interpreted to exclude directors, corporate officers and holders of 10% or more of the registrant’s common stock. As of April 16, 2013, the registrant had outstanding 44,585,243 shares of common stock, $0.0001 par value. TABLE OF CONTENTS PART I Item 1. Business 2 Item 1A.Risk Factors 6 Item 1B.Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Mine Safety Disclosures 11 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 12 Item 6. Selected Financial Data. 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 7A.Quantitative and Qualitative Disclosures About Market Risk. 17 Item 8. Financial Statements and Supplementary Data. 18 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 36 Item 9A.Controls and Procedures 36 Item 9B.Other Information 37 PART III Item 10. Directors, Executive Officers and Corporate Governance 38 Item 11. Executive Compensation 40 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 13. Certain Relationships and Related Transactions, and Director Independence 44 Item 14. Principal Accounting Fees and Services 46 PART IV Item 15. Exhibits, Financial Statement Schedules 47 Table of Contents PART I Cautionary Statement Regarding Forward-Looking Statements Green Energy Management Services Holdings, Inc. and its subsidiaries (collectively referred to as the “Company,” “we,” “us,” or “our”; references to “GEM” refer only to Green Energy Management Services, Inc., our wholly-owned subsidiary) has made forward-looking statements in this Annual Report on Form 10-K (this “Annual Report”) that are subject to risks and uncertainties.These statements are based on the beliefs and assumptions of our management and the management of our subsidiaries.Generally, forward-looking statements include information concerning possible or assumed future actions, events or results of operations of the Company.Forward-looking statements include, without limitation, the information regarding: conditions to, and the timetable for, completion and integration of acquisitions and the future economic performance of our subsidiaries.Forward-looking statements may be preceded by, followed by or include the words “may,” “will,” “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” “could,” “might,” or “continue” or the negative or other variations thereof or comparable terminology. Forward-looking statements are not guarantees of performance.You should understand that the following important factors, in addition to those discussed in Item 1A of Part I of this Annual Report, could affect our future results and could cause those results or other outcomes to differ materially from those expressed or implied in the forward-looking statements.Important factors that could affect our future results include, without limitation, the following: · our limited operating history may make it difficult to evaluate our business to date and future viability; · our limited operating history, inability yet to attain profitable operations and need of additional financing to fund our business, provide a doubt about our ability to continue as a going concern, and our ultimate success may depend upon our ability to raise additional capital; · our success will depend on our ability to retain our managerial personnel and attract additional personnel; · we may face greater competition in our markets and may not be able to compete successfully; · our products may contain defects that could impact our market share and customer contracts and result in potential claims of liability; · difficult conditions in the global capital markets and the economy generally may materially adversely affect our business, results of operations and our ability to raise additional capital; · through the ownership of (i) approximately 14.4% of our shares of common stock outstanding as of March 12, 2013, by our Chairman, President and Chief Executive Officer and/or his affiliates, and (ii) warrants held by an affiliate of one of our directors, which if fully exercised would result in the ownership of over 33% of our shares of common stock then outstanding, our management and Board of Directors have the ability to influence the election of our directors and the outcome of matters submitted to our stockholders; · we are subject to the information and reporting requirements of federal securities laws, and compiling with these requirements will divert resources that we might have used in other aspects of our business; · our ability to establish and maintain an effective system of internal control over financial reporting; · as a result of becoming a public company by means of a reverse merger transaction, we may not be able to attract the attention of major brokerage firms; · a decline in the price of our common stock could affect our ability to raise further working capital and adversely impact our operations; · we do not expect to pay dividends in the foreseeable future; · there is currently a very limited trading market for our common stock, and we cannot ensure that one will ever develop or be sustained; · our common stock may be deemed a “penny stock,” which would make it more difficult for our investors to sell their shares; · offers or availability for sale of a substantial number of shares of our common stock may cause the price of our common stock to decline; · we may be subject to final examinations by taxing authorities across various jurisdictions which may impact the amount of taxes that we pay; and · our assumptions regarding the federal tax consequences of the 2006 asset sale and our assumption that we will not have to pay Texas franchise tax as a result of the closing of the sale may be inaccurate. The above-mentioned factors are described in further detail in Item 1A of this Annual Report under the section captioned “Risk Factors” set forth below.You should assume the information appearing in this Annual Report is accurate only as of December 31, 2012 or as otherwise specified, as our business, financial condition, results of operations and prospects may have changed since that date.Except as required by applicable law, including the securities laws of the U.S. and the rules and regulations of the United States Securities and Exchange Commission (the “SEC”), we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise to reflect actual results or changes in factors or assumptions affecting such forward-looking statement. Table of Contents Reverse Stock Split On October 15, 2012, we effected a 1-for-10 reverse stock split of all of our issued and outstanding shares of common stock (the “Reverse Stock Split”), which was previously approved by our Board of Directors and shareholders. Upon the effectiveness of the Reverse Stock Split, every ten shares of our outstanding common stock were decreased to one share of common stock. Our common stock began trading on the OTCQB on a reverse split basis on October 16, 2012. All of the share and per share numbers, share prices and exercise prices have been adjusted within this Annual Report, on a retroactive basis, to reflect this 1-for-10 reverse stock split. Item 1.Business Overview We were incorporated pursuant to the laws of the State of Delaware in December 1996 under the name “Citadel Security Software Inc.”We changed our name to “CDSS Wind Down Inc.” on December 12, 2006 following a sale of substantially all of our assets to McAfee, Inc. on December 4, 2006 (the “McAfee Transaction”).Following the McAfee Transaction, we had no active business operations.On March 29, 2010, we entered into a Merger Agreement (as amended, the “Merger Agreement”) with GEM and our newly-created wholly-owned subsidiary, CDSS Merger Corporation (“Merger Sub”).On August 20, 2010, pursuant to the terms of the Merger Agreement, the Merger Sub merged with and into GEM (the “Merger”).GEM, as the surviving corporation, became our wholly-owned subsidiary.In connection with the Merger, we changed our name to “Green Energy Management Services Holdings, Inc.” GEM was incorporated pursuant to the laws of the State of Delaware in March 2010.On May 15, 2010, GEM entered into a Share Exchange Agreement with Southside Electric Corporation, Inc., a New Jersey corporation incorporated in 1989 (“Southside”) and the stockholders of Southside (the “Southside Stockholders”), pursuant to which the Southside Stockholders transferred all of the issued and outstanding capital stock of Southside to GEM in exchange for an aggregate of 4,376,341 shares of common stock of GEM, which constituted 9.9% of the issued and outstanding capital of GEM (the “Share Exchange”).Prior to the Share Exchange, GEM was a shell company without any assets or activities and Southside was primarily engaged as a residential and commercial electrical contractor.Following the Share Exchange, GEM succeeded to the business of Southside as its sole line of business.The Share Exchange was accounted for as a reverse merger and recapitalization.GEM was the legal acquirer for reporting purposes and Southside was deemed to be the accounting acquirer.Consequently, the assets and liabilities and the operations that are reflected in the historical financial statements of GEM prior to the Share Exchange are those of Southside and are recorded at the historical cost basis of Southside, and the consolidated financial statements after completion of the Share Exchange include the assets and liabilities of GEM and Southside, historical operations of Southside and operations of GEM from the closing date of the Share Exchange. We are a full service energy management company based in Baton Rouge, Louisiana.In late 2010 and early 2011 we underwent a significant shift in our business strategy away from the Southside’s former contracting business to the new business strategy of Energy Efficiency products and system (as discussed below).As a result, all of our resources have been devoted to procuring new contracts pursuant to the new strategy.However, due to our constrained resources, we have been unable to progress with our existing Energy Efficiency and energy management projects as quickly as we had previously hoped.As we proceed with our new business strategy, we hope to continue to enter into new Energy Efficiency agreements in the 2013 fiscal year and secure additional business opportunities in the Energy Efficiency solutions market from new and existing partners, as well as progress with our existing projects, subject to the availability of sufficient financial resources.However, there can be no assurance that we will be able to enter into any such new agreements or that any such agreements will be on terms favorable to us. We currently use commissioned sales representatives to market our products and services. Our two functional businesses are energy saving lighting products utilizing LED’s (Light Emitting Diodes) and the GEM Water Management System which utilizes water reduction techniques (collectively, “Energy Efficiency”). We have successfully deployed these savings measures at Co-op City in the Bronx, New York, one of the world’s largest cooperative housing developments spread out among 15,000 residential units and 35 high rise buildings. See “Key Customers and Contracts” below. We provide our clients all forms of solutions to maximize the level of Energy Efficiency which can be achieved given the current technologies available to GEM, mainly based in two functional areas: (i) energy efficient lighting upgrades and (ii) water system solutions.We are primarily engaged in the energy management of energy efficient lighting units to end users who utilize substantial quantities of electricity.We maintain our business operations on a nationwide basis, providing energy managing products and services to municipal and commercial customers.We purchase products from outside suppliers and utilize outside contractors to complete customer projects.Industry participants focus on assisting clients to effectively maximize Energy Efficiency.We also provide our clients with water conservation solutions, primarily under long-term, fixed-price contracts, offering themwater valve technology, which has the ability to reduce residential and commercial water usage. 2 Table of Contents Our technology reduces electricity usage by as much as 50% - 70% depending on the lighting replacement product, while the water management system can effectively reduce consumption and sewerage by as much as 20%.The lighting products were successfully installed in Co-op City’s eight parking garages in the summer of 2011 and are meeting or exceeding savings objectives.With the exception of one structure, the water management system was installed simultaneously and is being monitored for its effectiveness. We generally install all of our clean technology at our cost and share the savings with the owner of the project.The savings revenues vary from product to product but we generally expect to receive at least 50% of the savings. In the Energy Efficiency arena, we concentrate our marketing efforts within geographic regions exhibiting higher than average per kilowatt hour utility rates and water utilization rates and having energy customers who consume higher than average quantities of energy and water.We develop an Energy Efficiency/energy management program which, potentially, provides end-users alternatives to decrease their energy consumption.Additionally, in many instances, we assume the management and maintenance of our clients’ lighting needs which affords our clients greater labor efficiencies.Our water conservation solutions typically do not require further maintenance during the life of the contract. Addressing the Energy Efficiency arena, we concentrate our marketing efforts within geographic regions exhibiting higher than average per kilowatt hour utility rates and water utilization rates and having energy customers who consume higher than average quantities of energy and water.We develop an Energy Efficiency/energy management program which, potentially, provides end-users alternatives to decrease their energy consumption.Additionally, in many instances, we assume the management and maintenance of our clients’ lighting needs which affords our clients greater labor efficiencies.Our water conservation solutions typically do not require further maintenance during the life of the contract. Product Applications We currently utilize a wide variety of available Energy Efficiency solutions through the course of our business.We are presently in the process of introducing into the market our entire line of products.In the Energy Efficiency area, the most widely used products are the induction light bulb and the light-emitting diode (“LED”) light fixture.Our fees will be generated from either the upfront costs of installation or under our shared savings energy management contracts. We believe that our most compelling product offerings are our energy and water conservation contracts, allowing our clients to manage their energy and water consumption (the “management contracts”).We offer our clients up to a 10-year management contract through which our clients can share in the energy and water cost savings, and upgrade their facility’s lighting or water systems with no up-front cost to them.Through such contracts, we afford our clients a zero-cost solution towards attaining maximum Energy Efficiency and water conservation.Under our management contracts, we cover the cost of installation and charge our customers a fee over the life of the contract based upon the amount of savings achieved by the customers.For example, if our customer saves 100% in its energy costs as a result of our Energy Efficiency solutions, we may negotiate a fee equal to 80% of the total estimated savings over the life of the contract, which is paid by the customer as our energy management fee over the life of the contract. Key Customers and Contracts On November 2, 2010, we entered into the Sales and User Agreement, dated as of November 2, 2010 (the “Riverbay Agreement”), a lighting retrofit and maintenance agreement to provide energy management lighting installation and services to The Riverbay Fund, Inc. (“Riverbay”), the management company of Co-op City, the largest residential development in the United States, located in The Bronx, a borough of New York City (the “Project”).The Riverbay Agreement entails replacing and retrofittingapproximately 6,000 lighting fixtures and elements in eight parking structures within Co-op City.Project inception was subject to final approval from the New York State Energy Research and Development Authority under the American Recovery and Reinvestment Act, which was obtained in March 2011.The agreement became effective on the date of execution and its term shall end ten years from the date of substantial completion of installation by GEM of the fixtures, which substantial completion occurred during the third quarter of 2011 when GEM completed installation of at the fixtures.We have completed electrical and substantially completed watermanagement contracts with Riverbay and pursuant to the Riverbay Agreement we have received $800,000, based upon meeting certain installation milestones, from a grant received by Riverbay from Nyserda.Prior to us entering into the Assignment Agreement (as discussed below), we anticipated that during the term of the Riverbay Agreement we would receive approximately an additional amount of approximately $22,000 per month, to be adjusted based upon the actual savings on the project. On November 15, 2011, GEM entered into an Assignment, Assumption and Indemnity Agreement (the “Assignment Agreement”) with a certain unaffiliated third party (the “Assignee”), pursuant to which GEM sold to the Assignee for the purchase price of $992,000 the energy conservation measures, together with the accounts receivables, equipment and related assets, under the Riverbay Agreement, related to the Co-op City project.The purpose of the Assignment Agreement was for GEM to monetize total projected revenues of approximately $1,900,000 under the Riverbay Agreement in order to provide GEM with immediate cash liquidity.GEM will continue to be responsible for all work, obligations, liabilities, claims and expenses required by the Riverbay Agreement.Under the Assignment Agreement, as of December 31, 2012, GEM has received approximately $316,200 of the purchase price.Subject to and upon the satisfaction of the terms and conditions of the Assignment Agreement, including Assignee’s lender approval and funding conditions which have not been satisfied to date, GEM expects to receive the balance of the purchase price.We can provide no assurances that these conditions will be satisfied.We caution investors against making investment decisions based on any expectation that the balance of the purchase price will be paid to GEM. 3 Table of Contents On May 3, 2011, GEM entered into a Water Management Agreement (the “WM Agreement”) with the Riverbay Corporation (“Riverbay Corp.”) to provide energy management water valve installation services to Riverbay Corp.The WM Agreement entails GEM’s installation of 26 proprietary water valves (the “Units”) in 13 residential structures for the Project.In consideration for the installation of the Units, during the term of the WM Agreement Riverbay Corp. agreed to remit to GEM 50% of the monthly cost savings achieved within the Project.Subject to satisfaction of the applicable conditions of the WM Agreement and solely based upon GEM’s internal estimates, GEM anticipates that such payments to GEM would range between $35,000 - $65,000 per month over the term of the Agreement.All of the Units with the exception of one structure have been installed and we are analyzing if more water valves should be installed to achieve greater savings within the Project.There can be no assurance however that these payments would amount to such estimated monthly total and the payments may vary to a substantial degree on a month-to-month basis.The WM Agreement is for five years from the date of completion of installation of the Units.Neither GEM nor Riverbay Corp. may terminate the Agreement during its term except for “cause” (as defined in the WM Agreement). For the year ended December 31, 2012, one customer accounted for approximately 97% of our total contract revenue.For the year ended December 31, 2011, one customer accounted for approximately 85% of our total contract revenue. Key Manufacturers and Suppliers Our extensive contacts and relationships within the energy management industry allow us to not carry the substantial expenses associated with a full-scale research and development team.We deal directly with the industry leaders and have the relationship strength to help dictate product development and direction.Currently, we are also committed to helping create efficiencies relating to the manufacture of LED products and photovoltaic cells.Our primary goal with vendor intervention is to ensure bulk pricing but, more importantly, to guarantee product availability and delivery. We have manufacturing relationships with various vendors, including MHT Lighting, to ensure adequate supply of products with favorable product pricing and transportation cost.We have also entered into a technology assignment (as more fully described below) with PMP Pool Maintenance Protection, Inc. (“PMP”) and Juan Carlos Bocos, pursuant to which we obtained the rights to certain technology utilized in certain water valves used in our Energy Efficiency solutions. Sales & Marketing With future funding, we plan to establish a formal sales and marketing team.Presently, our internal sales force consists of our Chief Executive Officer and one consultant.To date, we have marketed, with our existing management team, to a small group of large-scale electricity consumers through targeted sales. We have also contracted withoutside sales personnel as independent contractors to market to specific large-scale lighting and water consumers.These contractors are compensated as a percentage of revenues or project profitability.Such consulting, sales and marketing agreements include the following: · effective as of March 3, 2011, we entered into a Consulting Services Agreement (the “SE Consulting Agreement”) with SE Management Consultants, Inc. (“SEM”).Pursuant to the SE Consulting Agreement, SEM agreed to advise us with respect to our business development, marketing, investor relations, financial matters and other related business matters.The SE Consulting Agreement is for a term of four years, unless earlier terminated pursuant to its terms.As compensation for services to be provided, we agreed to pay SEM a monthly management fee (the “Management Fee”) of (i) $15,000 per month from March 1, 2011 to August 31, 2011, (ii) $25,000 per month from September 1, 2011 to February 29, 2012, and (iii) an amount equal to 1/1000 of the Company’s gross sales for the previous 12 months from March 1, 2012.Such amounts have not yet been paid and have been accrued for as a liability on our financial statements.The Management Fee cannot be less than $15,000 per month and is capped at $75,000 per month at any time during the term of the SE Consulting Agreement.We also agreed to reimburse SEM for all of its reasonable business expenses incurred directly on our behalf; · effective as of March 3, 2011, we entered into a Sales Agency Agreement (the “Sales Agreement”) with Energy Sales Solutions, LLC (“ESS”), an affiliate of SEM, pursuant to which ESS agreed to serve, on a non-exclusive basis, as our sales representative for the solicitation and acceptance of orders for our entire line of energy-efficient, lighting products and other products and services offered by us in the United States, Canada, and the Caribbean.The Sales Agreement will continue to be in effect as long as the SE Consulting Agreement remains in effect.We agreed to pay ESS a commission of 10% of the gross sales of the products generated by or on behalf of ESS; · effective February 23, 2012 we entered into a technology assignment agreement with PMP and Mr. Bocos, pursuant to which we acquired the rights to a patent application utilized in certain water valves used in our Energy Efficiency solutions. 4 Table of Contents Our technology team hasfocused marketing efforts through our comprehensive website as well as maintaining communications with existing and future customers. We conduct research and development on our water conservation products as we continue to improve the water management system performance.Pursuant to the PMP Agreement (as defined below), we spent approximately $9,850 relating to the water conservation technology development in 2012.None of our development expenditures are borne by our customers. Government Regulation Some of our products and services may be subject to certain government regulations.We ensure that all of our purchased products and services comply with applicable government regulations.We install only Underwriting Laboratories (“UL”) approved lighting products and, when required, we will provide documentation showing that our products are “assembled in the USA.”Additionally, with photovoltaics, we only use UL approved panels with corresponding 12 year warranties. In addition, contracts we may enter into with our municipal and quasi-public customers may be governed by applicable regulations and laws governing public and quasi-public contracting.Regulations might include contractor labor regulations, construction parameters and other project completion requirements. We believe that the costs and effects of our compliance with environmental laws are insignificant. Competition Currently, there are a few competitors that offer energy management services.Potential competitors could range from the vertically integrated, larger scale light manufacturers such as General Electric Company and Osram Sylvania Inc. to small, local electrical contractors competing while working with their traditional clients. Patents and Trademarks On September 29, 2010, we entered into a technology license agreement (the “PMP Agreement”) with PMP and Mr. Bocos, pursuant to which we acquired an exclusive royalty-free license to market and sell certain water valves utilized in our Energy Efficiency solutions (the "Technology").The Technology is designed to reduce the amount of air flowing through water pipes allowing a customer’s water meter to measure more precisely the exact amount of water used. The PMP Agreement allows us to market and distribute exclusively and to sell and service the water valve products manufactured through the use of the Technology to customers within various territories within the United States and a number of foreign countries.The PMP Agreement will be effective for as long as PMP or any assignee of PMP, retains any rights in the licensed technology and for so long as we pay Bocos the consulting fee provided for under the technology license agreement, which amounts to $8,000 per month.On February 23, 2012 we modified the PMP Agreement to provide for an assignment of the patents applications thereunder to us. We periodically evaluate the value of the Technology and adjust the value based upon periodic impairment analysis. We evaluated the Technology for impairment as of December 31, 2012 and determined that the future expected undiscounted cash flows were insufficient for recoverability. As such, the asset was deemed to be fully impaired as of December 31, 2012. The impairment loss of $549,120 was recorded in our statement of income for the year ended December 31, 2012. Effective as of October 12, 2010, we entered into a license and marketing agreement with Green RG to acquire a license to install and distribute and on an exclusive basis, market, products manufactured by Green RG and its affiliates through the use of the licensors’ patented and proprietary energy efficient LED and solar energy solutions technology (the “Green RG Products”), in exchange for between 1 million and 3 million restricted shares of the Company’s common stock, based on the achievements of certain performance thresholds.As of December 31, 2012, this agreement has been terminated and we have not issued and do not expect to issue any shares to Green RG. Employees As of March 31, 2013, we had 1 full-time employee, our Chief Executive Officer, and 1 part-time employee, our Chief Financial Officer.GEM also has contracts for the services with independent consultants involved in Energy Efficiency, regulatory, accounting, financial and other disciplines, as needed.None of our employees are represented by labor unions or covered by any collective bargaining agreement.We believe that we have a good relationship with our employees.We also currently utilize the services of two consultants. Available Information. We file Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to these reports with the SEC.We make these reports and Section 16 filings by our officers and directors available free of charge on our website at www.gempowered.com as soon as reasonably practicable after such reports are electronically filed with, or furnished to, the SEC.Information contained on our website is not incorporated by reference to this Annual Report.This Annual Report should be read in conjunction with the reports and other items filed by us with the SEC. In addition, the public may read and copy any materials filed by us with the SEC at its Public Reference Room at treet, NE, Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at www.sec.gov. 5 Table of Contents Item 1A.Risk Factors An investment in our common stock involves risk and uncertainties. You should not invest in our securities if you cannot afford to lose your entire investment. Any of the following risk factors can cause our business, prospects, financial condition or results of operations to suffer and you to lose all or part of your investment.Additional risks and uncertainties that we are unaware of or that we currently deem immaterial may also materially and adversely affect us, our future business or results of operations, or investments in our common stock. Risks Relating to Our Business Our limited operating history may make it difficult to evaluate our business to date and future viability. We are in the early stage of operations and development with a limited operating history on which to base an evaluation of our business and prospects. GEM commenced its operations in March 2010, followed by the Merger with our Company, and recently changed its business focus on the design, installation and servicing of energy management programs (our entry into the Energy Efficiency services industry).In addition, our operations and developments are subject to all of the risks inherent in the growth of an early stage company.We will be subject to the risks inherent in the ownership and operation of a company with a limited operating history such as fluctuations in revenues and expenses, competition, the general strength of regional and national economies, and governmental regulation.Any failure to successfully address these risks and uncertainties would seriously harm our business and prospects.We may not succeed given the technological, marketing, strategic and competitive challenges we will face.The likelihood of our success must be considered in light of the expenses, difficulties, complications, problems and delays frequently encountered in connection with the growth of a new business, the continuing development of new technology, and the competitive and regulatory environment in which we operate or may choose to operate in the future.We have generated limited revenues to date, and there can be no assurance that we will be able to successfully develop our products and penetrate our target markets. Because we have a limited operating history, have yet to attain profitable operations and will need additional financing to fund our businesses, there is substantial doubt about our ability to continue as a going concern, and our ultimate success may depend upon our ability to raise additional capital. The consolidated financial statements for the year ended December 31, 2012 have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business.As of December 31, 2012, we had negative working capital of $4,890,939, as compared to negative working capital of $3,395,563 as of December 31, 2011.For the twelve months ended December 31, 2012, we incurred a net loss of $2,121,522, as compared to a net loss of $19,254,789 during the year ended December 31, 2011.As of April 5, 2013, we had cash of approximately $6,500.Notwithstanding us borrowing $387,500 via the issuance of two promissory notes, each dated December 31, 2012, including $337,500 borrowed from an affiliate of a director of our Company, due to the critical need of cash, we may not be able to execute our current business plan and fund business operations long enough to achieve profitability.Our future is dependent upon our ability to obtain additional financing and upon the future success of our business.The financial statements included in this Annual Report do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event we cannot continue in existence.In addition, the report of our independent registered public accounting firm on our December 31, 2012 consolidated financial statements includes an explanatory paragraph indicating that there is substantial doubt about our ability to continue as a going concern due to recurring losses. Our ability to continue as a going concern will be determined by our ability to achieve meaningful revenues and profitability and/or ability to obtain additional funding to cover our operating expenses.We may be required to pursue sources of additional capital through various means, including joint venture projects and substantially dilutive debt or equity financings.Future financings through equity investments are likely to be dilutive to existing stockholders.Also, the terms of securities we may issue in future capital transactions may be substantially more favorable for our new investors.Newly issued securities may include preferences, superior voting rights, the issuance of warrants or other derivative securities, and the issuances of incentive awards under equity employee incentive plans, which may have additional dilutive effects.Further, we may incur substantial costs in pursuing future capital and/or financing, including investment banking fees, legal fees, accounting fees, printing and distribution expenses and other costs.We may also be required to recognize non-cash expenses in connection with certain securities we may issue, such as convertible notes and warrants, which will adversely impact our financial condition and results of operations.There can be no assurance that any additional financings will be available to us on satisfactory terms and conditions, if at all.In addition, our ability to obtain needed financing may be impaired by such factors as the condition of the economy and capital markets, both generally and specifically in our industry, and the fact that we are not profitable and have no material revenues, which could impact the availability or cost of future financings. As a consequence, our ability to continue as a going concern is dependent on a number of factors.The outcome of these matters is dependent on factors outside of our control and cannot be predicted at this time.If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs, even to the extent that we reduce our operations accordingly, we may be required to cease operations. 6 Table of Contents Our success will depend on our ability to retain our managerial personnel and attract additional personnel. Our success will depend largely on our ability to attract and retain managerial personnel.Competition for desirable personnel is intense, and we cannot guarantee that we will be able to attract and retain the necessary staff.The loss of members of managerial or sales staff could have a material adverse effect on our future operations and on successful development of products and services for our target markets.The failure to maintain our management, particularly Ron Ulfers, Jr., our Chief Executive Officer, and Peter Barrios, our Chief Financial Officer, and to attract additional key personnel could materially adversely affect our business, financial condition and results of operations.Although we intend to provide incentive compensation to attract and retain key personnel, we cannot guarantee that these efforts will be successful. We will need to expand our finance, administrative, business development, sales and marketing, and operations staff.There are no assurances that we will be able to make such hires.In addition, we may be required to enter into relationships with various strategic partners and other third parties necessary to our business.Planned personnel may not be adequate to support our future operations, management may not be able to hire, train, retain, motivate and manage required personnel or management may not be able to identify, manage and exploit existing and potential strategic relationships and market opportunities.If we fail to manage our growth effectively, it could have a material adverse effect on our business, results of operations and financial condition. We may face greater competition in our markets in the future and may not be able to compete successfully. LED, induction lighting equipment and our water conservation valves represent new technologies.Currently there are a few companies focusing on providing energy-saving technologies and a few companies that may provide water conservation technologies under long-term, fixed-price contracts.Accordingly, the markets for our installation and maintenance services are highly competitive.In the efficiency lighting contracting market, we compete with companies that service and/or sell LED and induction lighting equipment and services.With the growth potential for LEDs and induction lighting based upon the potential for cost savings by our customers, we may face additional competition in the future.In the water conservation market, we may compete in the future with companies that service and/or sell water conservation valves and services.Many of our competitors have been engaged in these industries much longer than we have and possess substantially larger operating staffs and greater capital resources than we do.Competitors could offer aggressive pricing for their services and claims of improved lighting and water conservation performance and Energy Efficiency.Competitive pricing pressures could establish a rate of decline of our contracting services prices. Additionally, new technologies could emerge or improvements could be made in existing technologies that may also reduce the demand for LEDs and induction lighting in certain markets. As competition develops, we need to continue to utilize new products and provide innovative services that enable our customers to save on electrical costs and lighting-related maintenance.Additionally, we anticipate that additional competition for these customers will result in pressure to lower the selling prices of our products and services.This could mean lower prices for our products and services, reduced demand for our products and services and a corresponding reduction in our ability to recover engineering and overhead costs.Any of these developments could have an adverse effect on our business, results of operations or financial condition. Our products may contain defects, may experience performance issues or they may be installed or operated incorrect, which could reduce our sales of such products, impact our market share and customer contracts and result in potential claims of liability. Despite our testing, defects have been found and may be found in the future in our products.This could result in, among other things, loss or market share or failure to achieve market acceptance.Defects in our products during the term of our customers’ long-term contracts could cause us to incur significant warranty, support and repair costs.If we install faulty LED or water savings products, we will be required to replace them at our cost.The occurrence of these problems could result in the delay or loss of market acceptance of our products that would likely harm our business.Defects, integration issues or other performance problems in our products could result in personal injury or financial or other damages to end-users or could damage market acceptance of our products.Our customers and end-users could also seek damages from us for their losses.A product liability claim brought against us, even if unsuccessful, would likely be time consuming, costly to defend and could have an adverse effect on our business, results of operations or financial condition. Difficult conditions in the global capital markets and the economy generally may materially adversely affect our business, results of operations and our ability to raise additional capital. Our results of operations are materially affected by conditions in the global capital markets and the economy generally, both in the U.S. and elsewhere around the world.Recently, among other things, concerns over inflation, energy costs and the availability and cost of credit have contributed to increased volatility and diminished expectations for the economy and the markets going forward. These factors, combined with volatile oil prices, highly variable business and consumer confidence and stagnant unemployment, have resulted in a very sluggish economic recovery and have threatened a return to the global recession that occurred from 2008 to 2012. Domestic and international equity markets have been experiencing heightened volatility and turmoil. These events and the continuing market upheavals may have an adverse effect on our business. In the event of extreme prolonged market events, such as the global credit crisis, we could incur significant losses. The 2008-2012 worldwide financial and credit crisis may reoccur. Because the future of our business will depend on our ability to raise additional capital, we may not be able to execute our current business plan and fund business operations long enough to achieve profitability. In addition, many of our customers rely on external funding to complete their construction and renovation projects. During the year ended December 31, 2012, our revenues increased by $160,907, or 138%, as compared to the same period in 2011, primarily due to a larger number of projects in process and completed in 2012 versus a few residential and commercial electrical contracts pending or completed during 2011, as we continue to strive to grow our Energy Efficiency and energy management business. Accordingly, until we are able to generate sufficient revenues and income, we will need to obtain additional funding to cover our operating expenses and, to conserve capital, we may be forced to curtail our current business activities or cease operations entirely. 7 Table of Contents Risks Relating to our Organization and our Common Stock Affiliates controlled by our Chairman, President and Chief Executive Officer own over 14.4% of our shares of common stock outstanding as of March 12, 2013, and an affiliate of one of our directors owns warrants, which if fully exercised, would result in the ownership of over 33% of our shares of common stock then outstanding, thereby giving our management the ability to influence the election of our directors and the outcome of matters submitted to our stockholders. Affiliates of Ronald Ulfers, our Chairman, President and Chief Executive Officer, own approximately 6.39 million shares, which represents approximately 14.4% of our common stock outstanding as of March 12, 2013. An affiliate of Dr. Robert Thomson, a member of our Board of Directors, owns two warrants, which if fully exercised, would give such affiliate an ownership of over 33% of our shares of common stock then outstanding (irrespective of the number shares of our common stock outstanding on such date).In addition, (i) an affiliate of Michael Samuel, a former member of our Board of Directors, directly owns approximately 4.56 million shares, and (ii) an affiliate of John Morra III, former President and Director of Project Development of GEM, owns approximately 3.82 million shares, respectively, which represent approximately 10.3% and 8.6%, respectively, of our common stock outstanding as of March 12, 2013.Therefore, our officers and directors (and former officers, directors and employees of our Company or GEM) and/or their affiliates, collectively beneficially own approximately 29.35 million shares, which represent approximately 44.6% of our common stock outstanding as of March 12, 2013. As a result, these stockholders have the ability to significantly influence the outcome of issues submitted to our stockholders. The interests of these stockholders may not always coincide with our interests or the interests of other stockholders, and these stockholders may act in a manner that advances their best interests and not necessarily those of our other stockholders. As a consequence, it may be difficult for investors to remove our management. The ownership of these stockholders could also deter unsolicited takeovers, including transactions in which stockholders might otherwise receive a premium for their shares over then current market prices. We are subject to the information and reporting requirements of federal securities laws and complying with these requirements will divert resources that we might have used in other aspects of our business. We are subject to the information and reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and other federal securities laws, including compliance with the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”).We will incur costs of preparing and filing annual and quarterly reports, proxy statements and other information with the SEC and furnishing audited reports to stockholders. In addition, it may be time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by the Sarbanes-Oxley Act for us.If we are unable to comply with the requirements of the Sarbanes-Oxley Act, then such deficiency may interfere with the ability of investors to trade our securities and for our shares to continue to be quoted on the over-the-counter market on the OTCQB (“OTCQB”) or to list on any national securities exchange. If we fail to establish and maintain an effective system of internal control over financial reporting, we may not be able to report our financial results accurately or to prevent fraud.Any inability to report and file our financial results accurately and timely could harm our reputation and adversely impact the trading price of our common stock. Effective internal control over financial reporting is necessary for us to provide reliable financial reports and prevent fraud.If we cannot provide reliable financial reports or prevent fraud, we may not be able to manage our business as effectively as we would if an effective control environment existed, and our business and reputation with investors may be harmed.As a result, our small size and any current internal control deficiencies may adversely affect our financial condition, results of operation and access to capital.Our management, including our Chief Executive Officer and Chief Financial officer, has evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13(a) - 15(e) and 15(d) - 15(e) under the Exchange Act) as of December 31, 2012.Based upon that evaluation, our Chief Executive Officer and Chief Financial officer have concluded that the disclosure controls and procedures were not effective.We have identified certain material weakness in our internal control over financial reporting related to the Company’s lack of segregation of duties, failure to accrue for liabilities material to the financial statement, limited capability to interpret and apply accounting principles generally accepted in the United States and lack of formal accounting policies and procedures that include multiple levels of review.Although we have implemented several measures to address such material weaknesses, we can provide no assurance, that our actions result in our disclosure controls and procedures being effective or will detect or uncover all failures of persons within our Company to disclose material information otherwise required to be set forth in our periodic reports.Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with generally accepted accounting principles in the United States.There are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention or overriding of the controls and procedures and therefore, internal control over financial reporting may not prevent or detect misstatements.Accordingly, even effective disclosure controls and procedures can only provide reasonable, not absolute, assurance of achieving their control objectives.In addition, as a smaller reporting company with substantially limited resources, we can provide no assurances that we will be able hire additional personnel and implement additional measures in the future to improve our internal controls over financial reporting. 8 Table of Contents Because we became public by means of a reverse merger, we may not be able to attract the attention of major brokerage firms. There may be risks associated with us becoming public through a “reverse merger.” Securities analysts of major brokerage firms may not provide coverage of us since there is no incentive to brokerage firms to recommend the purchase of our common stock.No assurance can be given that brokerage firms will, in the future, want to conduct any offerings on behalf of our post-merger company. A decline in the price of our common stock could affect our ability to raise further working capital and adversely impact our operations. Although our common stock is quoted on the over-the-counter markets on OTCQB, we can have no assurances that a proper market will ever develop, and should a market develop we will have no control over the market price of our common stock.Any market price is likely to be highly volatile.Factors, including regulatory matters, concerns about our financial condition, operating results, litigation, government regulation, developments or disputes relating to current or future agreements or title to our claims or our the success of our new business model may have a significant impact on the market price of our stock, causing the market price to decline.In addition, potential dilutive effects of future sales of shares of common stock by stockholders and by us could also have an adverse effect on the price of our securities.Such a decline would seriously hinder our ability to raise additional capital and prevent us from fully implementing our business plan and operations. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies.These market fluctuations may also materially and adversely affect the market price of our common stock. We do not expect to pay dividends in the foreseeable future. We currently do not intend to pay any cash dividends in the foreseeable future and we intend to retain future earnings, if any, to finance the expansion of our business.Our future dividend policy will depend on the requirements of financing agreements to which we may be a party and applicable law.Any future determination to pay dividends will be at the discretion of our Board and will depend upon, among other factors, our results of operations, financial condition, capital requirements, contractual restrictions and applicable law. There is currently a very limited trading market for our common stock, and we cannot ensure that one will ever develop or be sustained. To date there has been a very limited trading market for our common stock.We cannot predict how liquid the market for our common stock might become.We anticipate having our common stock continue to be quoted for trading on the OTCQB, however, we cannot be sure that such quotations will continue.We currently do not satisfy the initial listing standards of any national securities exchange and cannot ensure that we will be able to satisfy such listing standards or that our common stock will be accepted for listing on any such exchange in the future.Should we fail to satisfy the initial listing standards of such exchanges, or our common stock is otherwise rejected for listing and remain listed on the OTCQB or suspended from the OTCQB, the trading price of our common stock could suffer and the trading market for our common stock may be less liquid and our common stock price may be subject to increased volatility.Furthermore, for companies whose securities are traded in the OTCQB, it is more difficult (1) to obtain accurate quotations, (2) to obtain coverage for significant news events because major wire services generally do not publish press releases about such companies and (3) to obtain needed capital. Our common stock may be deemed a “penny stock,” which would make it more difficult for our investors to sell their shares. Our common stock may be subject to the “penny stock” rules adopted under Section 15(g) of the Exchange Act.The penny stock rules generally apply to companies whose common stock is not listed on The NASDAQ Stock Market or other national securities exchange and trades at less than $4.00 per share, other than companies that have had average revenue of at least $6,000,000 for the last three years or that have tangible net worth of at least $5,000,000 ($2,000,000 if the company has been operating for three or more years).These rules require, among other things, that brokers who trade penny stock to persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances.Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited.If we remain subject to the penny stock rules for any significant period, it could have an adverse effect on the market for our securities.If our securities are subject to the penny stock rules, investors will find it more difficult to dispose of our securities. 9 Table of Contents Offers or availability for sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. If our stockholders sell substantial amounts of our common stock in the public market upon the effectiveness of the registration statement required to be filed, or upon the expiration of any statutory holding period, under Rule 144, or upon expiration of lock-up periods applicable to outstanding shares, or issued upon the exercise of outstanding options or warrants, it could create a circumstance commonly referred to as an “overhang” and in anticipation of which the market price of our common stock could fall.The existence of an overhang, whether or not sales have occurred or are occurring, also could make more difficult our ability to raise additional financing through the sale of equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. Risks Relating to the December 2006 Sale of Substantially All of Our Predecessor’s (CDSS Wind Down Inc.) Assets We may be subject to final examinations by taxing authorities across various jurisdictions which may impact the amount of taxes that we pay. In evaluating the exposure associated with various tax filing positions, we accrue charges for probable exposures.At December 31, 2012, we believe we have no probable exposures.To the extent we were not to prevail in matters for which accruals would have been established or be required to pay amounts in excess of any such accruals, our effective tax rate in a given financial statement period could be materially affected.Significant judgment is required in determining our provision for income taxes.In the ordinary course of business, there are many transactions for which the ultimate tax outcome is uncertain.Our reported results may be subject to final examination by taxing authorities.Because many transactions are subject to varying interpretations of the applicable federal, state or foreign tax laws, our reported tax liabilities and taxes may be subject to change at a later date upon final determination by the taxing authorities.The impact of this final determination on our estimated tax obligations could increase or decrease amounts of cash available to us, perhaps significantly. Our assumptions regarding the federal tax consequences of the asset sale may be inaccurate. The McAfee Transaction was a taxable transaction to us for federal and state income tax purposes.We recognized a gain on the sale and remitted the taxes computed and reported to the respective federal and state tax jurisdictions.After filing of federal income tax returns by us and our subsidiaries, we utilized net operating loss carryforwards of approximately $44 million, including losses arising prior to and after the date of our 2002 spin-off from our former parent company, to offset taxable income for the year ended December 31, 2006.We believe we have sufficient usable net operating losses to offset substantially all of the income or gain computed and reported by us for federal and state income tax purposes, including any alternative minimum tax, resulting from the sale.Until such time as the statute of limitations expires in each of the tax jurisdictions there can be no assurance that the Internal Revenue Service or other relevant state tax authorities will ultimately assent to our tax treatment of the asset sale or utilization of the net operating loss carryforwards to offset the taxable income ultimately determined by a relevant tax authority.To the extent the Internal Revenue Service or any relevant state tax authorities ultimately prevail in re-characterizing the tax treatment of the asset sale or the utilization net operating loss carryforwards, there may be adverse tax consequences to us and our stockholders, including that we could owe income taxes in an amount up to the entire purchase price and our common stockholders could be required to return any distributions they have received. Our assumption that we will not have to pay Texas franchise tax as a result of the closing of the asset purchase agreement may be inaccurate. We do not believe we will be obligated to pay any Texas franchise tax as a result of the closing of the McAfee Transaction.Beneficial ownership of all of our assets was held by our then existing subsidiary Canberra Operating, L.P., a Texas limited partnership, and Texas franchise tax did not apply to dispositions of assets by limited partnerships.To confirm our position, following the closing we applied to the Texas Comptroller of Public Accounts for a statement that no franchise or sales tax was due as a result of the closing of the Asset Purchase Agreement.If the Texas Comptroller challenges our position, we could be required to pay the Texas franchise tax and our stockholders could be required to return any distributions they have received. 10 Table of Contents Item 1B.Unresolved Staff Comments None. Item 2.Properties Our principal executive office is located in the office of our Chief Financial Officer at 2251 Drusilla Lane, Suite B, Baton Rouge, Louisiana (the “Louisiana Office”). We are utilizing this space at no charge.We do not currently have a signed lease for this space.We consider this facility to be suitable and adequate for the management and operation of our business.We do not own any real property. Item 3.Legal Proceedings We are subject to various claims and litigation relating to our past and current operations, which are being handled and vigorously defended in the ordinary course of business.While the results of any ultimate resolution cannot be predicted, as of December 31, 2012, it is the opinion of management that any losses resulting from these matters will not have a material adverse effect on our financial position or results of operations. On October 28, 2011, Mr. Robert Weinstein, our former Chief Financial Officer, filed a Demand for Arbitration with the New York office of the American Arbitration Association against GEM seeking unpaid wages and benefits that Mr. Weinstein claimed he was owed under the terms of his employment agreement with GEM.In February 2012, Mr. Weinstein was awarded a judgment totaling $391,914 and on October 5, 2012, Mr. Weinstein obtained a judgment against GEM for the sum of $414,235 in the Supreme Court of the State of New York, New York Count.During the fourth quarter of 2012, Mr. Weinstein agreed in principle to a settlement of $150,000 which is recorded as a liability at December 31, 2012.During the first quarter of 2013, we formally settled this litigation and obtained a full mutual release from Mr. Weinstein in consideration of us paying Mr. Weinstein an aggregate amount of $150,000 which is recorded as a liability at December 31, 2012.A gain on the settlement of these liabilities of $243,953 is recorded in the Company’s statement of income for the year ended December 31, 2012. On September 8, 2011, an action entitled Cooper Electric Supply Co. v. Southside Electric, Inc. was filed in the Superior Court of New Jersey.GEM succeeded to the business of Southside Electric, Inc. (“Southside”) pursuant to a share exchange between Southside and the Company in May of 2010.We were served in October 2011.The plaintiff asserts damages in the amount of approximately $23,700 for non-payment for goods supplied by the plaintiff to Southside.Our management believes the resolution of this matter will not materially affect our financial position, results of operations or liquidity.As of December 31, 2012, this amount is reflected in accounts payable. On September 26, 2011, the landlord for our former Teaneck, New Jersey office filed a complaint for unpaid rent and legal fees of $15,179 in Superior Court of New Jersey.A judgment was granted in his favor in such amount.This amount was accrued at December 31, 2011 and December 31, 2012. Item 4.Mine Safety Disclosures. Not Applicable. 11 Table of Contents PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information and Dividends Our common stock has been quoted on the OTCQB under the symbol GRMS.OB since September 22, 2010.Prior to September 22, 2010, our common stock was quoted on the OTCQB under the symbol CWDW.OB.As of March 12, 2013, there were 720 holders of record of our common stock.The last reported sales price of our common stock on March 13, 2013 was $0.08 per share. The following table sets forth the high and low bid prices for our common stock for the periods indicated, as reported by the OTCQB.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Year Ended December 31, 2012 High Low 1st Quarter Ended March 31, 2012 $ $ 2nd Quarter Ended June 30, 2012 $ $ 3rd Quarter Ended September 30, 2012 $ $ 4th Quarter Ended December 31, 2012 $ $ Year Ended December 31, 2011 High Low 1st Quarter Ended March 31, 2011 $ $ 2nd Quarter Ended June 30, 2011 $ $ 3rd Quarter Ended September 30, 2011 $ $ 4th Quarter Ended December 31, 2011 $ $ Dividend Policy We did not pay any cash dividends in 2012 or 2011 and currently do not intend to pay any cash dividends in the foreseeable future and we intend to retain future earnings, if any, to finance the expansion of our business.Our future dividend policy will depend on the requirements of financing agreements to which we may be a party.Any future determination to pay dividends will be at the discretion of our Board and will depend upon, among other factors, our results of operations, financial condition, capital requirements and contractual restrictions. Securities Authorized for Issuance under Equity Compensation Plans There were no equity compensation plans approved by our Board of Directors as of December 31, 2012. Recent Sales of Unregistered Securities Other than as disclosed in our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K filed since January 1, 2012 and as otherwise described below, there have been no other sales or issuances of unregistered securities that were not registered under the Securities Act of 1933, as amended (the “Securities Act”). On December 31, 2012 (the “Effective Date”), we issued to (a) Water Tech (i) an 8% secured promissory note (the “1st Note”), (ii) a warrant (the “First Warrant”) and (iii) a second warrant (the “Second Warrant”), for gross proceeds of $310,000 (including $110,000 that we previously received from Water Tech), and (b) a certain unaffiliated investor (the “Investor”) (i) an 8% promissory note (the “2nd Note” and together with the 1st Note, the “Notes”) and (ii) a warrant (the “Third Warrant” and collectively with the First Warrant and the Second Warrant, the “Warrants”), for gross proceeds of $50,000 (collectively, the “Offering”).Dr. Thomson, a member of our Board of Directors, is the sole managing member of Water Tech and has the sole voting and dispositive power over the shares of our common stock underlying the Warrants owned by Water Tech.As such, the 1st Note is classified as a related party note in our consolidated balance sheet as of December 31, 2012. The Notes matured on the earlier of (i) February 28, 2013 and (ii) the date when we consummate a debt and/or equity financing (the “Financing”) resulting in gross proceeds to us of at least $310,000, with respect to the 1st Note, and $50,000 with respect to the 2nd Note (such date, the “Initial Maturity Date”), and maybe prepaid in whole or in part by us at any time without premium or penalty. We did not repay Water Tech and the Investor the Notes in full on or before the respective Initial Maturity Date, so the respective Initial Maturity Date was extended until the date when we consummate a Financing resulting in gross proceeds to us of at least $310,000, with respect to the 1st Note, and $50,000, with respect to the 2ndNote, and repay the unpaid principal amount and interest due under the Notes. We further agreed to make mandatory payments to Water Tech and the Investor (each a “Payment” or collectively, the “Payments”) as funds are paid to and received by us under the Riverbay Agreement. The Notes are secured by all of our rights, title and interests in any Riverbay Payments and any other accounts receivable due to us from Riverbay under the Riverbay Agreement. The Notes contain customary events of default upon the occurrence of which, subject to any cure period, the full principal amount of the Notes, together with any other amounts owing in respect thereof, shall become immediately due and payable without any action on the part of Water Tech or the Investor. We plan to use the net proceeds of the sale of these securities as general working capital. 12 Table of Contents The First Warrant entitles Water Tech to purchase 19,035,638 shares of our common stock at an exercise price of $0.001 per share. The Second Warrant entitles Water Tech to purchase 2,337,707 shares of our common stock at an exercise price of $0.01 per share. The Third Warrant entitles the Investor to purchase 2,337,707 shares of our common stock at an exercise price of $0.01 per share. The Warrants will be exercisable from issuance until 3 years after the Effective Date. The number of shares of our common stock issuable upon exercise of the Warrants is subject to adjustment in the event of any change in the common stock, including changes by reason of stock dividends, stock splits, reclassifications, mergers, consolidations or other changes in the capitalization of common stock. The Warrants will be exercisable on a cashless basis any time after the issuance date and contain weighted average anti-dilution price protection. In addition, The First Warrant contains an anti-dilution provision (the “Dilution Protection Term”), in that as long as the First Warrant remains outstanding, Water Tech will have the right to convert the First Warrant into such number of shares of our common stock as will equal, when converted, 30% of the aggregate number of common shares outstanding upon conversion. With the exception of their exercise price, the Second Warrant and the Third Warrant are identical to the First Warrant and contain the Dilution Protection Term but with respect to 5% of the aggregate number of shares of our common stock deemed outstanding on the conversion date, including upon the exercise of such warrant. The sale of the securities described herein were exempt from the registration requirements of the Securities Act by virtue of Section 4(2) thereof and Regulation D and/or Regulation S promulgated thereunder, as transactions by an issuer not involving a public offering.The purchaser of the securities represented its intention to acquire the securities for investment only and not with a view to or for sale in connection with any distribution thereof, and appropriate restrictive legends were affixed to the securities issued described above. The purchaser of the securities represented and warranted, among other things, that it was an accredited investor within the meaning of Regulation D and/or non-U.S. persons within the meaning of Regulation S, that it had the knowledge and experience in financial and business matters necessary to evaluate the merits and risks of an investment in our Company and it had the ability to bear the economic risks of the investment, and that it had adequate access to information about our Company. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. Item 6.Selected Financial Data. Not applicable to smaller reporting companies. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation. You should read the following discussion of our financial condition and results of operations in conjunction with the audited consolidated financial statements and the notes to the audited consolidated financial statements appearing elsewhere in this Annual Report.This discussion contains forward-looking statements that must be understood in the context of numerous risks and uncertainties, including, but not limited to, those described in the “Risk Factors” section of this Annual Report.See “Cautionary Statement Regarding Forward-Looking Statements.” Our results may differ materially from those anticipated in any forward-looking statements. Company Overview We are a full service energy management company based in Baton Rouge, Louisiana.In late 2010 and early 2011 we underwent a significant shift in our business strategy away from the Southside’s former contracting business to the new business strategy of Energy Efficiency products and system (as discussed below).As a result, all of our resources have been devoted to procuring new contracts pursuant to the new strategy.However, due to our constrained resources, we have been unable to progress with our existing Energy Efficiency and energy management projects as quickly as we had previously hoped.As we proceed with our new business strategy, we hope to continue to enter into new Energy Efficiency agreements in the 2013 fiscal year and secure additional business opportunities in the Energy Efficiency solutions market from new and existing partners, as well as progress with our existing projects, subject to the availability of sufficient financial resources.However, there can be no assurance that we will be able to enter into any such new agreements or that any such agreements will be on terms favorable to us. We currently use commissioned sales representatives to market our products and services. Our two functional businesses are energy saving lighting products utilizing LED’s (Light Emitting Diodes) and the GEM Water Management System which utilizes water reduction techniques (collectively, “Energy Efficiency”). We have successfully deployed these savings measures at Co-op City in the Bronx, New York, one of the world’s largest cooperative housing developments spread out among 15,000 residential units and 35 high rise buildings. See “Item 1. Business — Key Customers and Contracts” contained in this Annual Report. 13 Table of Contents We provide our clients all forms of solutions to maximize the level of Energy Efficiency which can be achieved given the current technologies available to GEM mainly based in two functional areas: (i) energy efficient lighting upgrades and (ii) water management solutions.We are primarily engaged in the distribution of energy efficient lighting units to end users who utilize substantial quantities of electricity.We maintain our business operations on a nationwide basis, distributing products and services to municipal and commercial customers.We purchase products from outside suppliers and utilize outside contractors to complete customer projects.Industry participants focus on assisting clients to effectively maximize Energy Efficiency.We also provide our clients with water conservation solutions, primarily under long-term, fixed-price contracts, offering them a patent pending water valve technology, which has the ability to reduce residential and commercial water usage. Our technology reduces electricity usage by as much as 50% - 70% depending on the lighting replacement product, while the water management system can effectively reduce consumption and sewerage by as much as 20%.The lighting products were successfully installed in Co-op City’s eight parking garages in the summer of 2011 and are meeting or exceeding savings objectives.With the exception of one structure, the water management system was installed simultaneously and is being monitored for its effectiveness. We generally install all of our clean technology at our cost and share the savings with the owner of the project.The savings revenues vary from product to product but we generally expect to receive at least 50% of the savings. In the Energy Efficiency arena, we concentrate our marketing efforts within geographic regions exhibiting higher than average per kilowatt hour utility rates and water utilization rates and having energy customers who consume higher than average quantities of energy and water.We develop an Energy Efficiency/energy management program which, potentially, provides end-users alternatives to decrease their energy consumption.Additionally, in many instances, we assume the management and maintenance of our clients’ lighting needs which affords our clients greater labor efficiencies.Our water conservation solutions typically do not require further maintenance during the life of the contract. Recent Developments – Operations On October 16, 2012, we effected a 1-for-10 reverse stock split of all of the Company’s issued and outstanding shares of common stock. Upon the effectiveness of the reverse stock split, every ten shares of outstanding common stock were decreased to one share of common stock. Our common stock began trading on the OTCQB on a reverse split basis on October 16, 2012. On January 31, 2013, our Board of Directors elected Dr. Robert Thomson as a director of our Company, effective immediately, to replace the vacancy created by the resignation of Mr. William D’Angelo, which took place on January 25, 2013. Dr. Thomson is expected to be named to the following committees of the Board of Directors: the Audit Committee and the Compensation Committee. Our Board of Directors has determined that Dr. Thomson is an independent director within the meaning of applicable listing rules of The New York Stock Exchange (the “NYSE”), as amended from time to time, and the rules promulgated by the SEC. During the first quarter of 2013, we settled the litigation arising out of a Demand for Arbitration filed with the New York office of the American Arbitration Association by Mr. Robert Weinstein, our former Chief Financial Officer, and entered into a full mutual release with Mr. Weinstein in consideration of us paying Mr. Weinstein an aggregate amount of $150,000.A portion of the settlement amount was paid by a certain unaffiliated third party with whom we entered into an Assignment, Assumption and Indemnity Agreement on November 15, 2011 (the “Assignment Agreement”) (as discussed above under Item 1. Business — Key Customers and Contracts”).The payment made by such third party will be credited towards the payments we would receive under the Assignment Agreement. Recent Developments – Financings On December 31, 2012 (the “Effective Date”), we issued to (a) Water Tech (i) an 8% secured promissory note (the “1st Note”), (ii) a warrant (the “First Warrant”) and (iii) a second warrant (the “Second Warrant”), for gross proceeds of $310,000 (including $110,000 that we previously received from Water Tech), and (b) a certain unaffiliated investor (the “Investor”) (i) an 8% promissory note (the “2nd Note” and together with the 1st Note, the “Notes”) and (ii) a warrant (the “Third Warrant” and collectively with the First Warrant and the Second Warrant, the “Warrants”), for gross proceeds of $50,000 (collectively, the “Offering”).Dr. Thomson, a member of our Board of Directors, is the sole managing member of Water Tech and has the sole voting and dispositive power over the shares of our common stock underlying the Warrants owned by Water Tech.As such, the 1st Note is classified as a related party note in our consolidated balance sheet as of December 31, 2012. The Notes matured on the earlier of (i) February 28, 2013 and (ii) the date when we consummate a debt and/or equity financing (the “Financing”) resulting in gross proceeds to us of at least $310,000, with respect to the 1st Note, and $50,000 with respect to the 2nd Note (such date, the “Initial Maturity Date”), and maybe prepaid in whole or in part by us at any time without premium or penalty. We did not repay Water Tech and the Investor the Notes in full on or before the respective Initial Maturity Date, so the respective Initial Maturity Date was extended until the date when we consummate a Financing resulting in gross proceeds to us of at least $310,000, with respect to the 1st Note, and $50,000, with respect to the 2ndNote, and repay the unpaid principal amount and interest due under the Notes. We further agreed to make mandatory payments to Water Tech and the Investor (each a “Payment” or collectively, the “Payments”) as funds are paid to and received by us under the Riverbay Agreement. The Notes are secured by all of our rights, title and interests in any Riverbay Payments and any other accounts receivable due to us from Riverbay under the Riverbay Agreement. The Notes contain customary events of default upon the occurrence of which, subject to any cure period, the full principal amount of the Notes, together with any other amounts owing in respect thereof, shall become immediately due and payable without any action on the part of Water Tech or the Investor. We plan to use the net proceeds of the sale of these securities as general working capital. 14 Table of Contents The First Warrant entitles Water Tech to purchase 19,035,638 shares of our common stock at an exercise price of $0.001 per share. The Second Warrant entitles Water Tech to purchase 2,337,707 shares of our common stock at an exercise price of $0.01 per share. The Third Warrant entitles the Investor to purchase 2,337,707 shares of our common stock at an exercise price of $0.01 per share. The Warrants will be exercisable from issuance until 3 years after the Effective Date. The number of shares of our common stock issuable upon exercise of the Warrants is subject to adjustment in the event of any change in the common stock, including changes by reason of stock dividends, stock splits, reclassifications, mergers, consolidations or other changes in the capitalization of common stock. The Warrants will be exercisable on a cashless basis any time after the issuance date and contain weighted average anti-dilution price protection. In addition, The First Warrant contains an anti-dilution provision (the “Dilution Protection Term”), in that as long as the First Warrant remains outstanding, Water Tech will have the right to convert the First Warrant into such number of shares of our common stock as will equal, when converted, 30% of the aggregate number of common shares outstanding upon conversion. With the exception of their exercise price, the Second Warrant and the Third Warrant are identical to the First Warrant and contain the Dilution Protection Term but with respect to 5% of the aggregate number of shares of our common stock deemed outstanding on the conversion date, including upon the exercise of such warrant. Basis of Presentation For a discussion of the basis of presentation of our consolidated financial statements included in Item 8 of this Annual Report see Note 2. “Summary of Significant Accounting Policies.” Critical Accounting Policies and Estimates Consolidation The accompanying consolidated financial statements represent the consolidated operations of Green Energy Management Services Holdings, Inc. and its wholly-owned subsidiary, Green Energy Management Services, Inc. All significant intercompany balances and transactions have been eliminated in consolidation. Basis of Presentation The consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“US GAAP”). Recognition of Income on Energy Efficiency Contracts We recognize income on energy efficiency contracts ratably over the life of the contract, based upon our share of the savings associated with the contract. Cash Cash and cash equivalents include cash on hand and money market demand deposits with banks. Receivables We currently provide Energy Efficiency services to a few customers. Unsecured credit is extended based on an evaluation of each customer's financial condition. Uncollectible accounts receivable are charged directly against earnings when they are determined to be uncollectible. Use of this method does not result in a material difference from the valuation method required by generally accepted accounting principles. Deferred Costs We capitalize costs associated with contracts that will generate future revenues from energy savings. These contracts will span between five and ten years. These deferred costs are amortized as a component of cost of revenue over the life of the contract, using the straight-line method. Concentration of Customers For the year ended December 31, 2012, one customer accounted for approximately 97% of our total contract revenue. For the year ended December 31, 2011, we had two customers that, in total, represented 85% of our contract revenue. Based upon the change of our business strategy, we will seek to conduct business with customers in high energy cost metropolitan areas. Results of Operations Results of Operations for the years ended December 31, 2012 and 2011 We are a full service energy management company based in Baton Rouge.In late 2010 and early 2011 we underwent a significant shift in our business strategy to a strategy of Energy Efficiency and energy management (as defined and discussed below).As a result, all of our resources have been devoted to procuring new contracts pursuant to the new strategy.As we proceed with our new business strategy, we hope to continue to enter into new Energy Efficiency agreements in the 2013 fiscal year and secure additional business opportunities in the Energy Efficiency solutions market from new and existing partners, as well as progress with our existing projects, subject to the availability of sufficient financial resources.However, there can be no assurance that we will be able to enter into any such new agreements or arrangements or that any such agreements will be on terms commercially favorable to us. 15 Table of Contents Contract revenue earned for the year ended December 31, 2012 was $277,457 as compared to contract revenue earned of $116,550 for the year ended December 31, 2011. All of the contract revenue earned during 2011 and 2012 was derived from our new Energy Efficiency and energy management business. Contract revenue earned increased by $160,907 or 138%, for the year ended December 31, 2012 as compared to the same period in 2011. The revenue increase for the year was primarily due to having completed our projects and realizing energy savings during 2012, as compared to 2011.During the year ended December 31, 2012, we completed an aggregate of 3 contracts as compared to1 during the year ended December 31, 2011.Until its acquisition by GEM in May 2010, Southside primarily operated as a commercial and residential electrical contractor, and in light of GEM’s change in business strategy, GEM encountered significant difficulties in 2011and 2012 securing new business and adapting to its new Energy Efficiency solutions market. Cost of revenue earned was $116,878, or 42.12% of contract revenue earned for the year ended December 31, 2012, as compared to $33,583, or 28.81% of contract revenue for the year ended December 31, 2011. Cost of revenue earned for 2012 and 2011 wasmostly related to our Energy Efficiency and energy management businesses and includes the amortization of the cost of the project over 120 months starting in the month the project was able to be billed. Included in this amount were expenses related to repair and replacement of bulbs and cost of meter reading for determining the energy savings. Gross profit for the year ended December 31, 2012 was $160,579, as compared to $82,967 for the year ended December 31, 2011. The increase in gross profit in 2012 is attributable to higher contract revenues and higher number of completed projects achieved in 2012, as compared to the same period in 2011. Selling, general and administrative expenses for the years ended December 31, 2012 and 2011 were $1,742,098 and $19,250,020, respectively. The decrease of $17,507,922 for 2012, or (90.95)%, as compared to the same period in 2011 is primarily attributable to decreases in non-cash expenses in issuing stock warrants for potential working capital of $11,719,170, consulting expenses of $300,927, legal and accounting fees of $100,619, research and development expenses related to our water valve product of $225,892, stock based compensation expense of $3,818,069, salaries and benefits compensation of $719,623, rent expense of approximately $90,000 and travel expenses of $169,791. Impairment of intangible assets for the years ended December 31, 2012 and 2011 was $549,120 and $0, respectively.The increase of $549,120 is attributable to the impairment loss of $549,120 related to the Company’s intangible assets recognized during the year ended December 31, 2012, which was recorded by the Company when it was determined that the future expected undiscounted cash flows related to the intangible assets were insufficient for recoverability. Impairment of deferred project costs for the years ended December 31, 2012 and 2011 were $56,513 and $0, respectively.The increase of $56,513 is attributable to the Company writing off deferred project costs for certain projects that were determined to be unsuccessful. Operating loss for the year ended December 31, 2012 was $2,134,717 as compared to an operating loss of $19,192,017 for the year ended December 31, 2011. The substantially smaller operating loss is primarily attributable to us incurringlower warrant and stock based compensation expenses, which decreased from 2011 by $15,537,239.For 2011, the substantial operating loss was primarily attributable to non-cash expenses of $11,719,170 incurred due to issuing stock warrants that secured potential working capital for future projects and other increases in selling, general and administrative expenses of $5,788,752 for the reasons discussed above. Interest expense, net, for the years ended December 31, 2012 and 2011 was $113,308 and $62,772, respectively. Interest expense increased as a result of a small increase in the principal amount borrowed under the loans obtained from related parties and interest awarded as part of an arbitration award to our former chief financial officer, in addition to the amortization of a debt discount during the year ended December 31, 2012. Gain on settlement of liability to former officer for the years ended December 31, 2012 and 2011 were $243,953 and $0, respectively.The increase of $243,953 is attributable to the settlement of outstanding liabilities with the Company’s former Chief Financial Officer in January 2013. Loss on derivative liability for the years ended December 31, 2012 and 2011 was $117,450 and $0, respectively.The increase of $117,450 is due to the establishment of a derivative liability related to warrants issued with debt during the year ended December 31, 2012.See Note 9 in the footnotes to the consolidated financial statements for further information. We incurred a net loss of $2,121,522 for the year ended December 31, 2012 as compared to a net loss of $19,254,789 for the year ended December 31, 2011. The substantial decrease in our net loss in 2012 was attributable to the factors discussed above.The net loss per share, basic and diluted, was $0.05 per share for the year ended December 31, 2012 and $0.43 per share for the year ended December 31, 2011. Liquidity and Capital Resources As of December 31, 2012, we had a negative working capital of $4,890,939, as compared to a negative working capital of $3,395,563 at December 31, 2011. Cash was $49,147 as of December 31, 2012, as compared to $55,296 at December 31, 2011. The small decrease in cash is attributable to the rising costs of borrowing funds to finance our operations, offset by a reduction in our overhead expenses. The decrease in working capital is primarily due to the amounts spent on project costs as noted above, an increase in loans of $87,246, and accrued liabilities of approximately $1,024,859. During 2011, we began the new strategy of Energy Efficiency and energy management.We have completed electrical and water valve contracts with Riverbay and started to collect on the energy savings generated by the electrical contract.On November 15, 2011, GEM entered into an Assignment, Assumption and Indemnity Agreement (the “Assignment Agreement”) with a certain unaffiliated third party (the “Assignee”), pursuant to which GEM sold to the Assignee for the purchase price of $992,000 the energy conservation measures, together with the accounts receivables, equipment and related assets, under the Riverbay Agreement, related to the Co-op City project.The purpose of the Assignment Agreement was for GEM to monetize total projected revenues of approximately $1,900,000 under the Riverbay Agreement in order to provide GEM with immediate cash liquidity.GEM will continue to be responsible for all work, obligations, liabilities, claims and expenses required by the Riverbay Agreement.Under the Assignment Agreement, as of March 31, 2012, GEM has received approximately $316,200 of the purchase price.Subject to and upon the satisfaction of the terms and conditions of the Assignment Agreement, including Assignee’s lender approval and funding conditions which have not been satisfied to date, GEM expects to receive the balance of the purchase price.We can provide no assurances that these conditions will be satisfied.We caution investors against making investment decisions based on any expectation that the balance of the purchase price will be paid to GEM. 16 Table of Contents On December 31, 2012 (the “Effective Date”), we issued to (a) Water Tech (i) an 8% secured promissory note (the “1st Note”), (ii) a warrant (the “First Warrant”) and (iii) a second warrant (the “Second Warrant”), for gross proceeds of $310,000 (including $110,000 that we previously received from Water Tech), and (b) a certain unaffiliated investor (the “Investor”) (i) an 8% promissory note (the “2nd Note” and together with the 1st Note, the “Notes”) and (ii) a warrant (the “Third Warrant” and collectively with the First Warrant and the Second Warrant, the “Warrants”), for gross proceeds of $50,000 (collectively, the “Offering”).Dr. Thomson, a member of our Board of Directors, is the sole managing member of Water Tech and has the sole voting and dispositive power over the shares of our common stock underlying the Warrants owned by Water Tech.As such, the 1st Note is classified as a related party note in our consolidated balance sheet as of December 31, 2012. The Notes matured on the earlier of (i) February 28, 2013 and (ii) the date when we consummate a debt and/or equity financing (the “Financing”) resulting in gross proceeds to us of at least $310,000, with respect to the 1st Note, and $50,000 with respect to the 2nd Note (such date, the “Initial Maturity Date”), and maybe prepaid in whole or in part by us at any time without premium or penalty. We did not repay Water Tech and the Investor the Notes in full on or before the respective Initial Maturity Date, so the respective Initial Maturity Date was extended until the date when we consummate a Financing resulting in gross proceeds to us of at least $310,000, with respect to the 1st Note, and $50,000, with respect to the 2ndNote, and repay the unpaid principal amount and interest due under the Notes. We further agreed to make mandatory payments to Water Tech and the Investor (each a “Payment” or collectively, the “Payments”) as funds are paid to and received by us under the Riverbay Agreement. The Notes are secured by all of our rights, title and interests in any Riverbay Payments and any other accounts receivable due to us from Riverbay under the Riverbay Agreement. The Notes contain customary events of default upon the occurrence of which, subject to any cure period, the full principal amount of the Notes, together with any other amounts owing in respect thereof, shall become immediately due and payable without any action on the part of Water Tech or the Investor. We plan to use the net proceeds of the sale of these securities as general working capital. For a discussion of the terms of the Warrants, please see above under “Recent Developments – Financings”. As of April 5, 2013, we have cash of approximately $6,500 and trade receivables of approximately $21,160.We are currently collecting on one lighting efficiency contract which we currently estimate will generate monthly revenues of approximately $21,600. We believe that we will be able to sustain our current level of operations for approximately the next twelve months with the funds that we currently have on hand, the payments we expect to receive under the Assignment Agreement and collection of monthly revenue amounts under our WM Agreement with Riverbay Corp.However, these funds will be insufficient to fully satisfy our prior outstanding obligations, including our expenses and deferred salaries of our employees. Accordingly and to fully execute our business plan and reach the planned amount of revenues, we will require additional capital to meet our financial commitments and to continue to execute our business plan, build our operations and become profitable. As a result, our auditors have issued a going concern opinion in conjunction with their audit of our December 31, 2012 consolidated financial statements. Reverse Stock Split On October 15, 2012, we effected a 1-for-10 reverse stock split of all of our issued and outstanding shares of common stock (the “Reverse Stock Split”), which was previously approved by our Board of Directors and shareholders. Upon the effectiveness of the Reverse Stock Split, (i) every ten shares of our outstanding common stock was decreased to one share of common stock, (ii) the number of shares of common stock into which each outstanding warrant or option to purchase common stock is exercisable was proportionally decreased on a 1-for-10 basis, and (iii) the exercise price of each outstanding warrant or option to purchase common stock was proportionately increased on a 1-for-10 basis. Our common stock began trading on the OTCQB on a reverse split basis on October 16, 2012. All of the share and per share numbers, share prices and exercise prices have been adjusted within these financial statements, on a retroactive basis, to reflect this 1-for-10 reverse stock split. Off-Balance Sheet Arrangements As of the date of this Annual Report, we did not have any off-balance sheet arrangements. Recently Issued Accounting Pronouncements Recent accounting pronouncements issued by the FASB and the SEC did not have, or are not believed by management to have, a material impact on the Company’s present or future consolidated financial statements. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. Not required for smaller reporting companies. 17 Table of Contents Item 8.Financial Statements and Supplementary Data. GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. INDEX TO FINANCIAL STATEMENTS Page Consolidated Financial Statements of Green Energy Management Services Holdings, Inc. for the periods ended December 31, 2012 and December 31, 2011 Report of Independent Registered Public Accounting Firm (MaloneBailey, LLP) 19 Consolidated Balance Sheets as of December 31, 2012 and 2011 20 Consolidated Statements of Operationsfor the Years Ended December 31, 2012 and 2011 21 Consolidated Statements of Cash Flows for the years ended December 31, 2012 and 2012 22 Consolidated Statements of Changes in Equity and Comprehensive Income (Loss) for the years ended December 31, 2012 and 2011 23 Notes to Consolidated Financial Statements 24 - 35 18 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors of Green Energy Management Services Holdings, Inc. Baton Rouge, Louisiana We have audited the accompanying balance sheets of Green Energy Management Services Holdings, Inc. (“the Company”) as of December 31, 2012 and 2011 and the related statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012 and 2011, andthe results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Green Energy Management Services Holdings, Inc. will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations, which raises substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters are described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. MaloneBailey, LLP www.malone-bailey.com Houston, Texas April 16, 2013 19 Table of Contents GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS For the Years Ended, December 31, ASSETS Current assets: Cash $ $ Accounts receivable - trade Prepaid expenses Deferred project costs - current Licensing agreement valve -current - Other current assets Total current assets Property and equipment-net Deferred project costs Licensing agreement-valve - Other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS DEFICIT Current liabilities: Advances - related parties - Notes payable - Bridge loan payable - related parties, net of discount of $310,000 Derivative liability Accounts payable - trade Other accrued liabilities Total current liabilities Stockholders' deficit Capital stock, $ 0.0001 par value, 500,000,000 shares authorized 44,585,243 and 44,397,743 shares issued and outstanding on December 31, 2012 and December 31, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ $
